IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 98-41532
                              Summary Calendar


                        UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

                              ROBERT MARTIN,

                                               Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:98-CR-12-2
                          --------------------

                              January 10, 2000

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     Robert Martin appeals his convictions for cocaine conspiracy

and for possession with the intent to distribute cocaine.               He

argues that the evidence was insufficient to convict him of either

count.     Because Martin presented no evidence after moving for

judgment     of   acquittal   although   his   codefendant,   Willie   Ray

Mayfield, testified on his own behalf, this court is limited to a

review of the Government’s case-in-chief in determining the issues

on appeal.     See United States v. Casilla, 20 F.3d 600, 605-06 (5th



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Cir. 1994); United States v. Elam, 678 F.2d 1234, 1247-48 (5th Cir.

1982).

     From   our   review   of   this   evidence,   we   conclude   that    a

reasonable juror would find beyond a reasonable doubt that Martin

conspired to possess with the intent to distribute cocaine.           See

United States v. Ramirez, 963 F.2d 693, 702 (5th Cir. 1992).              In

light of the Pinkerton2 instruction and in light of the sufficient

evidence on the conspiracy count, the evidence is sufficient on the

substantive possession count of conviction.        See United States v.

Sacerio, 952 F.2d 860, 866 (5th Cir. 1992).

     AFFIRMED.




     2
         Pinkerton v. United States, 328 U.S. 640 (1946).